United States Court of Appeals
                     For the First Circuit

No. 15-1982

                         KATHLEEN BURNS,

                      Plaintiff, Appellant,

                               v.

  JEH JOHNSON, Secretary, United States Department of Homeland
        Security, Transportation Security Administration,

                      Defendant, Appellee,

  DAVID JOHNSON, Supervisory Air Marshal, in his individual and
                       official capacities,

                           Defendant.


                          ERRATA SHEET

     The opinion of this Court issued on July 11, 2016, is amended
as follows:

     On page 9, lines 11–12, "the Equal Employment Opportunity
Commission ("EEOC")" is replaced with "an Equal Employment
Opportunity counselor ("EEO")".

     On page 10, at lines 2 and 8 of note 5, "EEOC" is replaced
with "EEO".

     On page 11, line 20, after "42 U.S.C. § 2000e-2(a)(1)" the
following is inserted: "; see also id. § 2000e-16 (prohibiting sex
discrimination against federal employees)."